Case 9:20-cv-00108-RC-ZJH Document 7 Filed 01/13/21 Page 1 of 1 PageID #: 21



                            **NOT FOR PRINTED PUBLICATION**



                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                        LUFKIN DIVISION

SHERON GABRIEL TERRELL                            §

VS.                                               §           CIVIL ACTION NO. 9:20cv108

BRAD LIVINGSTON, ET AL.                           §

                          ORDER ACCEPTING THE MAGISTRATE
                        JUDGE’S REPORT AND RECOMMENDATION

        Sheron Gabriel Terrell, proceeding pro se, filed the above-styled civil rights lawsuit. The

court referred this matter to the Honorable Zack Hawthorn, United States Magistrate Judge, for

consideration pursuant to applicable orders of this court. The Magistrate Judge has submitted a

Report and Recommendation of United States Magistrate Judge recommending that this lawsuit be

dismissed for failure to state a claim upon which relief may be granted.

        The court has received and considered the Report and Recommendation of United States

Magistrate Judge, along with the record and pleadings.           No objections to the Report and

Recommendation were filed by the parties.

                                              ORDER
        The findings of fact and conclusions of law of the Magistrate Judge are correct and the report

of the Magistrate Judge is ACCEPTED. A final judgment shall be entered dismissing this lawsuit.

      So ORDERED and SIGNED, Jan 13, 2021.


                                                         ____________________
                                                         Ron Clark
                                                         Senior Judge
